DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 30 September 2022.
Claims 1-4 and 6-12 are still pending; Claims 5 and 6 have been cancelled; Claims 1, 3 and 4 have been amended; Claims 13-22 have been newly added.
Arguments directed to the rejection of Claims 1-12 have been received and acknowledged below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aider (EP 1 477 394) in view of Dadheech.
Regarding Claims 1, 15 and 20, Aider discloses an airflow adjusting apparatus to be provided in a vehicle, the vehicle including a wheel disposed to be partly protruded downward from a vehicle body of the vehicle (see Fig. 3), the airflow adjusting apparatus comprised of a flap 20 protruded, in front of the wheel and aligned with the wheel (see Fig. 4), downward from the vehicle body; and an airflow generator 20 (center device is the flap; airflow generator is the outer devices) provided in an underneath of the vehicle body and, and configured to generate an airflow vehicle-widthwise inward, and backward of the vehicle, the airflow moving obliquely relative to a vehicle longitudinal direction when the vehicle travels forward.  Aider does not appear to disclose the use of an airflow generator inboard of the wheel.  Dadheech discloses an airflow generator for the bottom of a vehicle including a generator 554 located inwardly of the wheel to generate airflow rearwardly and obliquely to the travel direction (air moves in and out the rear at 552).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the additional inwardly located airflow generators of Dadheech on the vehicle of Aider in order to increase the aerodynamic performance of the vehicle and to further flow air through and under the vehicle in an efficient manner.  The motivation is provided by Dadheech.
Regarding Claim 2, the airflow generator of Dadheech creates a main flow under the vehicle which is a maximum speed to decrease drag (see paragraph 0003).
Regarding Claims 3 and 4, both Aider and Dadheech disclose the generator includes a plurality of generators dispersed around the bottom (see Fig. 5 of Dadheech; Fig. 4 of Aider).
Regarding Claims 7 and 8, Dadheech discloses the generator includes a plurality of generators on a rear side (plurality located at rear strake 552) behind the axle.
Regarding Claims 9-12, Dadheech discloses a plasma actuator 100 including: at least one pair of electrodes 10, 14 disposed with a dielectric 12 in between; and a power supply 20 configured to apply a voltage to the at least one pair of the electrodes (see Fig. 1).
Regarding Claim 13, Aider discloses the flap 20 located at a centerline of the wheel (see Fig. 4).
Regarding Claim 14, the flap of Aider is located forward of the wheels, and the generators of Dadheech are located between the wheels behind the flap.
Regarding Claim 16, Dadheech discloses a plurality of airflow generators 554, 556, wherein each of the plurality of airflow generators are offset vehicle-widthwise inwardly from each other (see Fig. 5), and wherein each of the plurality of airflow generators are offset in the vehicle longitudinal direction from each other (see Fig. 5).
Regarding Claims 17 and 18, the flap of Aider is located directly in front of the wheel (see Fig. 4) to augment airflow around the wheel.
Regarding Claim 19, Dadheech discloses symmetrically placed airflow generators 554 mirrored about the center of the vehicle.
Regarding Claim 21, the combination of Aider and Dadheech discloses a flap protruded, in front of the wheel and between a first position and a second position in the vehicle-widthwise direction (Aider; 20, flap is located outboard of an inner side of the wheel house), downward from the vehicle body, the first position being vehicle-widthwise outward from an inner end of a wheel house that houses the wheel, and the second position being located between the first position and the center of the vehicle body; and an airflow generator (Dadheech; 554) provided on a third position in an underneath of the vehicle body and configured to generate an airflow vehicle-widthwise inward, and backward of the vehicle, the airflow moving obliquely relative to a vehicle longitudinal direction when the vehicle travels forward, the third position being located between the second position and the center of the vehicle body in the vehicle-widthwise direction and being located between a front end of the wheel house and a rear end of the wheel house in the vehicle longitudinal direction (Dadheech; Fig. 5).
Regarding Claim 22, see Aider, Fig. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612